DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation of the amortisseur-spring assembly being “spaced apart from a ventilation hole” is indefinite as figure 5 of the amended drawings filed 4/12/21 can be considered to show the amortisseur 110 and spring 112 being adjacent to the ventilation hole 99 instead of being “spaced apart” from the ventilation hole, therefore rendering the claim indefinite.  
Claims 2-14 are also rejected for their dependency upon aforementioned claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US Patent Application Pub. No.: US 2016/0352177 A1).
For claim 16, Adam et al. disclose the claimed invention of an amortisseur-spring assembly (see the Abstract) for use about at least one of a wedge and a retaining ring of a generator (see the Abstract), comprising: an amortisseur (reference numeral 60, see figures 3-5, 6A-6C); a spring (reference numeral 50, see figures 3-5, 6A-6C); a creepage block (reference numeral 40, see figures 3-5, 6A-6C); and a solid pin (reference numeral 70, see figures 3-5, 6A-6C), i.e. pin being firmly made, extending through the amortisseur (reference numeral 60) and the spring (reference numeral 50) and into but not through the creepage block (reference numeral 40, see figure 5); wherein the pin (reference numeral 70) is positioned adjacent to the wedge (reference numeral 80) or the retaining ring (see figures 3-5, 6A-6C).  

For claim 19, Adam et al. disclose the amortisseur (reference numeral 60) comprising an amortisseur aperture (in which pin 70 is inserted) therethrough (see figures 4, 5, 6A-6C), wherein the spring (reference numeral 50) comprises a spring aperture (in which pin 70 is inserted) therethrough (see figures 4, 5, 6A-6C), and wherein the creepage bock (reference numeral 40) comprises a creepage block aperture (in which pin 70 is inserted) therein (see figures 4, 5, 6A-6C).  
For claim 20, Adam et al. disclose the amortisseur aperture being larger than the spring aperture and the creepage block aperture (top part of pin 70 is inserted in the amortisseur aperture and having greater width than the bottom part of pin 70 which is inserted in the spring aperture and the creepage block aperture, see figures 4, 5, 6A-6C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. as applied to claim 16 above, and further in view of Brem et al. (US Patent No.: 6252328).
.  

Allowable Subject Matter
Claim 15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained in the present action, the prior art of record do not sufficiently disclose the combination of features including creating an aperture through an amortisseur and a spring and into but not through a creepage block of the amortisseur-spring assembly; inserting a locking mechanism in the aperture; and positioning the amortisseur-spring assembly adjacent to at least one of a wedge and a retaining ring of the generator as recited in claim 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834